People v Monroe (2016 NY Slip Op 05345)





People v Monroe


2016 NY Slip Op 05345


Decided on July 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Kahn, JJ.


1665 1113/12

[*1]The People of the State of New York, Respondent,	17153C/12
vDerrick Monroe, Defendant-Appellant.


Cardozo Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered August 20, 2013, as amended September 26, 2013, convicting defendant, after a jury trial, of rape in the first degree and criminal sexual act in the first degree, and sentencing him, as a persistent felony offender, to concurrent terms of 22 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's determinations regarding credibility, including its evaluation of alleged inconsistencies in testimony. The element of forcible compulsion was established by, among other things, the victim's testimony that defendant
held her down during the attack (see e.g. People v Simmons, 278 AD2d 29 [1st Dept 2000] lv denied 96 NY2d 787 [2001]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2016
DEPUTY CLERK